Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on January 18, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
The objection to the specification (i.e., the abstract) was not addressed. Also, the amendment to paragraph [0023] of the specification raises new issues.
In light of Applicant’s replacement drawings, the objection to the drawings with respect to Fig. 6 is withdrawn. However, the objection to the drawings with respect to Fig. 1 is maintained.
In light of Applicant’s remarks and amendments to the claims, the 112(a) rejection is withdrawn. However, the 112(b) rejection is updated.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Specification
The abstract of the disclosure is objected to because it refers to “CRD” as a “customer resource definition” instead of a “custom resource definition.”  Correction is required.  See MPEP § 608.01(b).
The written description is objected to because amended paragraph [0023], which now uses the term “CR” with elements 116 and 118, is inconsistent with the rest of the written description, which uses the term “CRD” with elements 116 and 118 (e.g., pars. [0039]-[0043]). The examiner suggests reverting [0023] to its original disclosure.
Drawings
The replacement drawings were received on January 18, 2022.  These drawings correct Fig. 6, elements 602, 604, and 610 to be consistent with paragraph [0050] of the specification.
The replacement drawings are objected to because Fig. 1, elements 116 and 118, which use the term “CR,” are still inconsistent with various paragraphs in the written description (e.g., pars. [0039]-[0043]). The examiner suggests reverting [0023] to its original disclosure, and amending Fig. 1 to use the term “CRD” with elements 116 and 118.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation “in response to a determination that the type for the status message is not...the message including a status message.” It is unclear whether “a status message” refers to the same or a different status message than “the status message.” For purposes of examination, both status messages will be interpreted as referring to the same status message. Appropriate correction is required.
Claims 6, 13, and 20 recite the limitation “wherein the operations further comprise, for each status message: ...” It is unclear whether these status messages are the same or different status messages than the “for each status message generated from the instance of the in-memory database...” recited in claims 1, 8, and 15. For purposes of examination, the claim 6, 13, and 20 limitation will be interpreted as “wherein the operations further comprise, “for each status message generated from the instance of the in-memory database: ...” Appropriate correction is required.
Claims 2-7, 9-14, and 16-20 do not cure the deficiencies of the claims from which they depend and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al. (US Pub. 20210311763) in view of Linden et al. (US Pub. 20100162383) and further in view of Nossik et al. (US Pat. 10326744).
Referring to claim 1, Beard discloses a system comprising: at least one hardware processor; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations [fig. 1, CPU(s) 160, RAM 162, software platform 124] comprising: 
reading, by an...database controller, a specification from an...database service custom resource definition (CRD) [pars. 52 and 56; a state database is provided with application specification data from an API server; a custom resource definition (CRD) is used to define the custom objects]; 
inserting, by the...database controller, one or more attributes from the specification into an...database CRD [pars. 52; the state database stores the custom objects defined by the application specification data as part of the supervisor cluster state]; 
monitoring for status messages from an instance of an...database [pars. 55, 56, and 60; changes to the state database are monitored by corresponding controllers]; and
...causing a message to be generated and sent to an...database service controller corresponding to the...database service CRD, the message including the status message [pars. 51, 55, 56, 60, 67, and 68; based on the monitoring, information is propagated between the API server, the state database, a supervisor cluster, managed clusters, guest clusters, and VMs via corresponding controllers].
Beard does not appear to explicitly disclose that the database controller, the database service CRD, the database CRD, the database, and the database service controller are in-memory; and for each status message generated from the instance of the...database: determining if a type for the status message is defined by the...database controller operator as a type that is not to be mirrored; and in response to a determination that the type for the status message is not defined as a type that is not to be mirrored, causing a message to be generated and sent to an...database service controller corresponding to the...database service CRD, the message including the status message.
However, Linden discloses for each status message generated from the instance of the...database: determining if a type for the status message is defined by the...database controller operator as a type that is not to be mirrored; and in response to a determination that the type for the status message is not defined as a type that is not to be mirrored, causing a message to be generated and sent to an...database service controller corresponding to the...database service CRD, the message including the status message [fig. 3B; pars. 36, 99-100, 106, 139, 146, 149, 152, and 156; only certain types of status messages are used to perform synchronization with other cluster devices; for example, unicast status messages are only routed to the cluster master and not to the other cluster devices, while multicast status messages may be forwarded to the other cluster devices; or, a security policy may specify how various types of network traffic/flows are to be processed (e.g., allowed or not allowed, filtered, routed, etc.); or, static roles of each of the cluster devices indicating a current state (i.e., via status messages) may prompt or not prompt synchronization; and so on, as explained in the cited paragraphs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring taught by Beard to include the synchronization taught by Linden. The motivation for doing so would have been to minimize service disruption when there is a failover [Linden, par. 30].
Beard and Linden do not appear to explicitly disclose that the database controller, the database service CRD, the database CRD, the database, and the database service controller are in-memory.
However, Nossik discloses that the database controller, the database service CRD, the database CRD, the database, and the database service controller are in-memory [figs. 1 and 7; col. 13, lines 6-20; a cluster environment is configured to support a Tachyon in-memory database 714A via Tachyon system calls and Tachyon wrappers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring taught by the combination of Beard and Linden to include the in-memory features taught by Nossik. The motivation for doing so would have been to provide more efficient database access since in-memory storage operations are typically faster than other types of storage operations.
Referring to claim 2, Beard discloses wherein the in-memory database service controller reads the specification from the in-memory database service CRD and runs one or more components based on the specification [par. 52; the custom objects are created based on the application specification data].
Referring to claim 3, Linden discloses wherein the one or more components read one or more mirrored status messages and generate status reports based upon the one or more mirrored status messages [par. 102; indications of performance and/or operational metrics are provided using the status messages].
Referring to claim 4, Beard discloses wherein the in-memory database service CRD is created by a service that is dependent on the instance of the in-memory database [par. 52; the API server provides access to the custom objects, which are stored as part of the supervisor cluster state].
Referring to claim 5, Beard discloses wherein the in-memory database controller manages the instance of the in-memory database based on the in-memory database CRD [par. 52; the state database manages the supervisor cluster state].
Referring to claim 8, see the rejection for claim 1, which incorporates the claimed method. 9. Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see the rejection for claim 3.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 15, see at least the rejection for claim 1. Beard further discloses a non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform the claimed operations [fig. 1, CPU(s) 160, RAM 162, software platform 124].
Referring to claim 16 see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 3.
Referring to claim 18, see the rejection for claim 4.
Referring to claim 19, see the rejection for claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157